Citation Nr: 1412227	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network in Flowood, Mississippi

THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from December 29, 2009, to January 2, 2010.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to April 1991 and purportedly from October 2007 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 administrative decision by the Department of Veterans Affairs (VA) South Central VA Health Care Network in Flowood, Mississippi.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

In May 2010, the South Central VA Healthcare Network denied payment or reimbursement of unauthorized medical expenses regarding treatment from December 29, 2009, to January 2, 2010, at the Mercy Health Center in Oklahoma City, Oklahoma.  

The issue of entitlement to service connection for residuals of an abdominal ventral hernia repair has been raised by the record (see November 2010 notice of disagreement), but has not been adjudicated by the Regional Office (RO) that has adjudicative jurisdiction over the Veteran's claims file.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Regional Office that has adjudicative jurisdiction over the Veteran's claims file for appropriate action.  


REMAND

A February 2011 statement of the case reflects that the Veteran had active service from October 2007 to October 2008.  This service has not been verified and should be verified.

Moreover, the February 2011 statement of the case notes that the claim was received on March 7, 2010, and denied on March 13, 2010.  Neither of these documents is in the medical file and these documents should be obtained and associated with the medical file.  Similarly, the treatment records from Mercy Health Center in Oklahoma City, Oklahoma, for the period from December 29, 2009, to January 2, 2010, are not in the medical file and must be obtained.

The Board interprets the November 2010 notice of disagreement as a claim of entitlement to service connection for residuals of an abdominal ventral hernia repair because the Veteran alleges that her hernia was larger when she returned after her purported period of active service from October 2007 to October 2008 suggesting that there was inservice aggravation of a disability that predated her military service.  

The provisions of 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013) and the implementing regulations (38 C.F.R. §§ 17.120-21 (2013)) provide for payment or reimbursement of unauthorized medical expenses for the emergency treatment of adjudicated service-connected disabilities; non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or for any illness, injury or dental condition of a veteran is a participant in a VA vocational rehabilitation program.  These provisions provide that a claim must be filed within two years, which this claim was.  See 38 C.F.R. § 17.126.  The South Central VA Health Care Network, however, denied the claim on the grounds that was not filed within 90 days pursuant to 38 C.F.R. § 17.1004 (2013), a regulation that is not applicable to a claim under the provisions of 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21).

The Veteran apparently underwent the abdominal ventral hernia repair, for which she is claiming service connection, at the private hospital during the period in question.  Accordingly, appellate review of the Veteran's claim of entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from December 29, 2009, to January 2, 2010, pursuant to entitlement under the provisions of 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21) must be deferred because these issues are inextricably intertwined and the service connection issue must first be addressed by the RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

As to being eligible for payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013) and the implementing regulations (38 C.F.R. §§ 17.1000-1008 (2013), the claim may be filed within 90 days after the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  VA denied the claim on the grounds that the claim was not filed within 90 days of the Veteran being discharged from the facility in question, but VA did not address whether the appellant had exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  VA must explore this matter.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's period of active service from October 2007 to October 2008.

2.  Associate the claim that was received on March 7, 2010, and the denial that was issued on March 13, 2010, with the medical file.

3.  Obtain all records from the Mercy Health Center in Oklahoma City, Oklahoma, for treatment from December 29, 2009, to January 2, 2010, and associate them with the medical file.

4.  Ask the Veteran whether she had exhausted, without success, action to obtain payment or reimbursement for the treatment from December 29, 2009, to January 2, 2010, at Mercy Health Center in Oklahoma City, Oklahoma, from a third party, such as an employer insurance carrier or an insurance company obligated to provide, or to pay the expenses of, the Veteran's health services under a health-plan contract, and if so, and to provide documentation of her actions.

5.  Thereafter, VHA should readjudicate the claim for payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from December 29, 2009, to January 2, 2010, for nonservice-connected disorders in non-VA facilities under 38 U.S.C.A. § 1725  and the implementing regulations (38 C.F.R. §§ 17.1000-1008) only.  If the benefit sought on appeal cannot be granted in full under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), VHA should follow the directives below.

6.  Thereafter, forward the medical file and the claims file to the RO that has adjudicative jurisdiction over service connection claims filed by the Veteran and instruct that RO to adjudicate the claim of entitlement to service connection for residuals of an abdominal ventral hernia repair.  VHA should request that the RO return the medical file and claims file to VHA when the adjudication of the claim of entitlement to service connection for residuals of an abdominal ventral hernia repair becomes final.

7.  Thereafter, when the medical file and claims file is returned to VHA from the RO that has adjudicative jurisdiction over service connection claims filed by the Veteran, review the additional evidence and undertake any necessary additional development and readjudicate the issue on appeal, with consideration of the provisions of 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21).  If the benefit sought on appeal cannot be granted in full, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

